BRUERE, C.
This is an action begun before a justice of the peace against the railroad company to recover damages, alleged to have been sustained by respondent, on a shipment of a carload of tomatoes from-Diana, Florida, to St. Louis, Missouri.
In the justice court judgment was rendered in favor of the plaintiff. Defendant appealed to the circuit court and on trial before a jury plaintiff had a verdict and judgment and defendant prosecutes the appeal.
The statement filed before the justice is as follows:
“To damages suffered as the result of defendant’s negligence in shipping a carload of tomatoes from Diana, Florida, to St. Louis, Missouri, in the amount of one hundred twenty-nine dollars ninety-one cents ($129. *28991). Wherefore, plaintiff prays judgment, for one hundred twenty-nine dollars ninety-one cents ($129.91), together with costs.”
No answer or other pleading was filed by defendant.
The shipment, consisting of four hundred and eighty crates, was received by the Florida East Coast Eailway Company at Diana Florida, from J. M. Holding and consigned to L. H. Krallman, St. Louis, Missouri. The tomatoes were transported in car No. ACL 39168, over the line of the initial carrier and then via Central of Georgia Eailway, Nashville, Chattanooga & St. Louis Eailroad, and Illinois Central Eailroad.
Upon prsentation of the bill of lading and payment of the freight bill the carload of tomatoes was delivered to the plaintiff, consignee, by the defendant. It was found upon opening the ear that a number of crates containing tomatoes were broken and the tomatoes in those crates were mashed. Plaintiff testified to the cost of repacking the tomatoes and the amount cf damages sustained by him because of the broken condition of the crates.
Appellant urges here, that plaintiff did not choose to rely upon the common-law liability of the carrier as .an insurer, but that the statement filed pleads negligence on the part of the carrier, and therefore plaintiff must be held to prove negligence, which he failed to do.
We do not believe that the statement filed in the justice court precludes the plaintiff from recovering upon the common-law liability of the carrier as an insurer. It is true if the pleader charges a specified act of ntegligence, then the law devolves upon him. the duty of proving the charge as laid. But technical rules of pleading are wholly inapplicable in a justice court. The statement does not plead a specified act of negligence; the words “as the result of defendant’s negligence” merely state a conclusion of the pleader. We rule this point against appellant.
Appellant complains of the action of the court in admitting in evidence over its objection the bill of lading, *290executed by tbe Florida East Coast Railway for tbe car of tomatoes shipped to plaintiff, upon the ground that its execution bad not been proved.
We think sufficient proof of its execution was made by circumstantial evidence. It was proven at tbe trial that plaintiff received tbe bill of lading from tbe shipper in due course of business. Tbe bill of lading, together' with a draft attached, was sent to a bank to be delivered to tbe plaintiff upon payment of tbe draft. Tbe plaintiff paid tbe draft and obtained tbe bill of lading. Tbe defendant acknowledged its genuineness by delivering tbe car to plaintiff without objection, upon presentation of tbe bill of lading and payment of tbe freight bill. We bold that tbe ruling of tbe court was proper.
Appellant next urges that tbe judgment of tbe court cannot stand because tbe plaintiff failed to prove that tbe shipment was in good condition when delivered to tbe initial carrier.
“Although tbe burden is on defendant to show that tbe loss arose through one of tbe causes for which a shipper is exempt as an insurer, yet tbe plaintiff has tbe prior burden of showing that it delivered tbe goods to tbe defendant in good condition properly prepared for shipment. While tbe burden is on defendant to establish non-liability as an insurer, yet that burden does not arise until after tbe shipper has, by proof, established tbe facts necessary to create that - burden;” [Cudahy Packing Co. v. A. T. & S. F. Ry. Co., 193 Mo. App. 581, 187 S. W. 149; Yontz v. Railroad, 174 Mo. App. 483, 160 S. W. 832; 10 Corpus Juris, sec. 571.]
Tbe burden was on tbe plaintiff to show that tbe tomatoes, when delivered to tbe initial carrier,were in good condition, in order that the presumption of injury in tbe bands of defendant, tbe terminal carrrier, should attach upon proof of delivery in damaged condition. [Flynn v. The St. Louis & S. F. Ry. Co., 43 Mo. App. 438; Dean v. Railroad, 148 Mo. App. 428, 128 S. W. 10; *291Bockserman v. Railroad, 169 Mo. App. 171, 152 S. W. 389; Connelly v. Railroad, 133 Mo. App. 313, 113 S. W. 233.]
The bill of lading receipted for the tomatoes “in apparent good order (contents, inward condition and value unknown) ” . . . This recital was an acknowledgment of the good order of the external apparent condition of the goods and prima-facie evidence against the carrier wbo issued it. [10 Corpus Juris, sec. 264; Clark v. Barnwell, 53 U. S. l. c. 283; Hutchinson on Carriers, 163; Mitchel on Carriers, 345; Bettman v. Mobile & O. R. Co., 151 S. W. 169; Conney v. American Express Co., 222 Mass. 348.] The defendant was not a party to the bill of lading. There was no proof made that the relation of partnership existed between it and the Florida East Coast Railway. The recitals in the bills of lading, as to the condition of the tomatoes, were not binding upon the defendant. Having accepted the shipment for transportation from Martin, Tennessee, to St. Louis, Missouri, under said bill of lading, defendant was bound by it only so far as it was a contract for carriage; the statement of the condition of the tomatoes in the bill of lading constitutes no part of the contract. [International & Great Northern Railway Co. v. Diamond Rollers Mills, 82 S. W. 660; Texas & P. R. Co. v. Kelly, 74 S. W. 343; Meches on Carriers, 590.].
Independent of the recitals contained in the bill of lading there was no evidence introduced as to the condition of the tomatoes when delivered to the initial carrier. Absent this proof the judgment entered herein cannot stand. The commissioner recommends that the judgment be reversed and the cause remanded.
PER CURIAM: — The foregoing opinion of Brtjbre, C., is adopted as the opinion of the court. The judgment of the circuit court of the city of St. Louis is accordingly reversed and the cause remanded.
Allen, P. J., and Becker and Daues, JJ., concur.